         Case 3:19-cv-07651-EMC Document 43 Filed 12/05/19 Page 1 of 3



 1 Steven C. Carlson, (SBN 206451)
   ROBINS KAPLAN LLP
 2 2440 West El Camino Real, Suite 100
   Mountain View, California 94040
 3
   Telephone: (650) 784-4040
 4 Facsimile: (650) 784-4041

 5 Christopher A. Seidl (pro hac vice pending)
   John K. Harting (pro hac vice pending)
 6 ROBINS KAPLAN LLP
   800 LaSalle Avenue, Suite 2800
 7 Minneapolis, MN 55402
   Telephone: (612) 349-8500
 8 Facsimile: (612) 339-4181

 9 Attorneys for Defendant INVT SPE LLC

10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13 INTEL CORPORATION and APPLE INC.,                Case No. 5:19-cv-07651-LB

14                                    Plaintiffs,
                                                    CIVIL LOCAL RULE 6-2 JOINT
15 v.                                               STIPULATED REQUEST FOR ORDER
                                                    CHANGING TIME & ORDER
16 FORTRESS INVESTMENT GROUP LLC,                   THEREON
   FORTRESS CREDIT CO. LLC, UNILOC
17 LUXEMBOURG S.A.R.L., VLSI TECHNOLOGY
   LLC, INVT SPE LLC, INVENTERGY GLOBAL,
18 INC., DSS TECHNOLOGY MANAGEMENT,
   INC., IXI IP, LLC AND SEVEN NETWORKS,
19 LLC,

20                                    Defendants.

21

22

23

24

25

26

27

28
          Case 3:19-cv-07651-EMC Document 43 Filed 12/05/19 Page 2 of 3



 1          Pursuant to Civil Local Rule 6-2, Defendant INVT SPE LLC (“INVT”) and Plaintiffs Intel
 2 Corporation and Apple Inc. (“Plaintiffs”) hereby stipulate, subject to approval of the Court, as

 3 follows.

 4          On November 20, 2019, Plaintiffs filed their Complaint in the present matter. (Dkt. No. 1).
 5 Understanding certain information within the Complaint to be confidential to Defendants, on

 6 November 20, 2019, Plaintiffs provisionally moved to seal that information and filed an

 7 Administrative Motion to File Complaint Conditionally Under Seal. (the “Motion”) (Dkt. No. 3).

 8          As of the filing of the Complaint and the Motion, Robins Kaplan LLP was not yet retained
 9 as counsel in this matter. Pursuant to Civil Local Rule 7-11 and 79-5, INVT was required to file

10 “within 4 days of the filing of the Administrative Motion to File Under Seal, . . . a declaration as

11 required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.” C.

12 L.R. 79-5(e)(1). As such, the deadline to submit a responsive declaration on behalf of INVT was

13 November 25, 2019. Counsel for INVT was retained for this matter after the November

14 25 deadline, just ahead of Thanksgiving Day. The parties hereby stipulate to enlarge the declaration

15 filing date to Friday, December 6, 2019.

16          This is the first extension in this case regarding this motion.
17          This amendment to the Local Rules will not affect any other deadlines or hearing dates (not
18 yet set) in this action.

19          IT IS SO STIPULATED, through Counsel of Record.
20

21          Dated: December 3, 2019                         Respectfully submitted,
22                                                          /s/ Steven C. Carlson
23                                                          Steven C. Carlson, (SBN 206451)
                                                            SCarlson@RobinsKaplan.com
24                                                          ROBINS KAPLAN LLP
                                                            2440 West El Camino Real, Suite 100
25                                                          Mountain View, California 94040
                                                            Telephone: (650) 784-4040
26
                                                            Facsimile: (650) 784-4041
27
                                                            Christopher A. Seidl
28                                                          CSeidl@RobinsKaplan.com

     CIVIL LOCAL RULE 6-2 JOINT STIPULATED REQUEST      1                             CASE NO. 5:19-cv-07651-LB
     FOR ODER CHANGING TIME & ORDER THEREON
          Case 3:19-cv-07651-EMC Document 43 Filed 12/05/19 Page 3 of 3



 1                                                        John K. Harting
                                                          jharting@robinskaplan.com
 2                                                        ROBINS KAPLAN LLP
 3                                                        800 LaSalle Avenue, Suite 2800
                                                          Minneapolis, MN 55402
 4                                                        Telephone: (612) 349-8500
                                                          Facsimile: (612) 339-4181
 5

 6                                                        Attorneys for Defendant INVT SPE LLC

 7

 8
                                             [PROPOSED] ORDER
 9
            IT IS ORDERED that INVT shall respond to Plaintiff’s Administrative Motion to File
10
     Complaint Conditionally Under Seal (Docket No. 3) on or before December 6, 2019.
11

12
            Dated: 12/5/2019                              _____________________________
13                                                        HONORABLE EDWARD M. CHEN
                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CIVIL LOCAL RULE 6-2 JOINT STIPULATED REQUEST   2                           CASE NO. 5:19-cv-07651-LB
      FOR ODER CHANGING TIME & ORDER THEREON
